United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1055
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
William Glenn Kimbrell,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 13, 2007
                                Filed: December 19, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       William Glenn Kimbrell seeks to appeal the sentence the district court1 imposed
after he pleaded guilty to a drug offense. His counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967).

      Kimbrell’s notice of appeal was untimely filed twenty-nine days after judgment
was entered. See Fed. R. App. P. 4(b)(1)(A)(i). An accompanying motion, however,
requested leave to file the notice of appeal pursuant to Federal Rule of Appellate

      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
Procedure 4(b)(4), which authorizes the district court, “before or after the time has
expired, with or without motion and notice,” to extend the appeal period for up to 30
days “[u]pon a finding of excusable neglect or good cause.” Accordingly, we remand
the case to the district court to rule on the Rule 4(b)(4) motion. See United States v.
Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam). The district court should return
the case to this court after the pending motion is resolved.
                          ______________________________




                                          -2-